Case 2:19-cv-00092-JRG-RSP Document 419 Filed 05/12/21 Page 1 of 4 PageID #: 19348




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


   TEAM WORLDWIDE CORPORATION,

                Plaintiff,
                                              Case No. 2:19-cv-00092-JRG-RSP
   v.
   ACADEMY, LTD d/b/a ACADEMY SPORTS +
   OUTDOORS,                                  LEAD CASE

                Defendant.


   ACE HARDWARE CORPORATION,                  Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC., AMAZON.COM LLC,          Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                    Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,              Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,               Case No. 2:19-cv-00097-JRG-RSP

   HOME DEPOT PRODUCT AUTHORITY, LLC,         Case No. 2:19-cv-00098-JRG-RSP
   HOME DEPOT U.S.A., INC.,

   MACY’S RETAIL HOLDINGS, INC.,              Case No. 2:19-cv-00099-JRG-RSP
   MACY'S.COM, LLC,

   TARGET CORPORATION,                        Case No. 2:19-cv-00100-JRG-RSP

   SEARS, ROEBUCK AND CO., SEARS
   HOLDINGS CORPORATION, TRANSFORM SR         Case No. 2:20-cv-00006-JRG-RSP
   LLC, AND TRANSFORM KM LLC,                 CONSOLIDATED CASES

               Defendants.


        PLAINTIFF TEAM WORLDWIDE CORPORATION’S UNOPPOSED MOTION TO
        EXPEDITE BRIEFING REGARDING OBJECTIONS TO MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION (DKT. NO. 393)
Case 2:19-cv-00092-JRG-RSP Document 419 Filed 05/12/21 Page 2 of 4 PageID #: 19349




          Plaintiff Team Worldwide Corporation (“TWW”) hereby moves the Court to order

   expedited briefing on the parties’ objections to the Magistrate Judge’s Report and

   Recommendation (Dkt. No. 393, “R&R”). The parties met and conferred regarding the expedited

   briefing sought in this motion and Defendant agrees with the relief sought by TWW.

          Both parties filed objections to the R&R on May 11, 2021 (see Dkt Nos. 411-414 and 416).

   Expedited briefing on the parties’ objections is necessary in order to resolve these issues prior to

   trial in this case which is currently set for June 3, 2021.

          Accordingly, TWW seeks an order from the Court that the parties file any oppositions to

   the parties’ objections to the R&R by 12:00 PM Central on Monday May 17, 2021. No further

   briefing regarding the parties’ objections is permitted.

          For the foregoing reasons, TWW respectfully requests that the Court grant TWW the

   requested relief.

                                                       Respectfully Submitted,
    Date: May 12, 2021                                 /s/ Korula T. Cherian
                                                       Korula T. Cherian
                                                       Robert Harkins
                                                       RuyakCherian LLP
                                                       1936 University Ave., Suite 350
                                                       Berkeley, CA 94702
                                                       Telephone: (510) 944-0190
                                                       sunnyc@ruyakcherian.com
                                                       bobh@ruyakcherian.com

                                                       Robert F. Ruyak
                                                       Corrine Saylor Davis
                                                       J. Michael Woods
                                                       Jane Inkyung Shin
                                                       RuyakCherian LLP
                                                       1901 L St. NW, Suite 700
                                                       Washington, DC 20036
                                                       Telephone: (202) 838-1560
                                                       corrinesd@ruyakcherian.com
                                                       michaelw@ruyakcherian.com
                                                       janes@ruyakcherian.com


                                                     -1-
Case 2:19-cv-00092-JRG-RSP Document 419 Filed 05/12/21 Page 3 of 4 PageID #: 19350




                                         Elizabeth L. DeRieux
                                         State Bar No. 05770585
                                         Capshaw DeRieux, LLP
                                         114 E. Commerce Ave.
                                         Gladewater, TX 75647
                                         Telephone: (903) 845-5770
                                         ederieux@capshawlaw.com

                                         Mark Mann
                                         Blake Thompson
                                         Mann | Tindel | Thompson
                                         300 West Main
                                         Henderson, TX 75652
                                         Office 903-657-8540
                                         mark@themannfirm.com
                                         blake@themannfirm.com

                                         Counsel for Plaintiff Team Worldwide
                                         Corporation




                                       -2-
Case 2:19-cv-00092-JRG-RSP Document 419 Filed 05/12/21 Page 4 of 4 PageID #: 19351




                                    CERTIFICATE OF SERVICE

          I hereby certify that on the 12th day of May 2021, I electronically filed the foregoing with

   the Clerk of the Court using the CM/ECF filing system, which will automatically notify all

   registered counsel of record.

                                                                /s/ Korula T. Cherian
                                                                Counsel for Plaintiff Team
                                                                Worldwide Corporation




                                   CERTIFICATE OF CONFERENCE

          I hereby certify that counsel of record for the parties met and conferred on May 10, 2021

   by telephone and on May 11, 2021 by email. The parties were able to reach agreement on the

   matters described above.


                                                /s/ Korula T. Cherian




                                                  -3-
